Citation Nr: 1146332	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  His military records reflect that he did not serve in the Republic of Vietnam during active duty.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

Correspondence received by VA in October 2011 indicates that the Veteran is also claiming entitlement to service connection for tinnitus.  As this issue has not been adjudicated in the first instance by the agency of original jurisdiction, the Board may not subject the issue to appellate review.  It is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss meets the regulatory criteria for a disability for VA compensation purposes.

2.  Bilateral hearing loss did not have its onset during active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred, nor is sensorineural hearing loss presumed to have been incurred, in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duty to notify and assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the matter on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for bilateral hearing loss decided herein stems from the Veteran's original claim for this disability, which was filed in December 2006.  A VCAA notice letter addressing the applicability of the VCAA to the claim for service connection for bilateral hearing loss and of VA's obligations to the appellant in developing this claim was dispatched to him shortly thereafter in January 2007, which satisfies the above-described mandates, as well as the requirements that the claimant be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that there is no timing of notice defect with respect to the January 2007 VCAA notice letter, as it preceded the initial adjudication of this claim in the March 2007 RO rating decision now on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the claimant's service treatment records and relevant post-service VA audiological examination reports dated February 2007 and  August 2007 have been obtained and associated with the claims file.  Additionally, the Veteran has provided a private physician's nexus opinion dated in October 2011, which addressed the matter at issue.  This private medical opinion was accompanied by a waiver of first review by the agency of original jurisdiction.  Otherwise, neither the Veteran nor his representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his hearing loss claim.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for bilateral hearing loss and that no further development is necessary.  

The Board observes that the appellant was provided with VA examinations in response to his bilateral hearing loss claim, which were conducted in February 2007 and August 2007.  Although the examiner who performed the February 2007 examination did not have the Veteran's claims file available for review in conjunction with the examination, the examiner who performed the August 2007 evaluation did have the benefit of such review.  The August 2007 examination report indicates that the examiner reviewed the Veteran's claims file and relevant clinical history.  Each report contains a nexus opinion addressing the relationship between the Veteran's military service and his current bilateral hearing loss.  The August 2007 opinion has been supported by objective rationales based on the individual examiner's review of the Veteran's clinical history.  Thus, the Board finds no defect in the VA audiological examination reports of record or in the individual nexus opinions presented therein that would render the clinical findings, nexus opinions, and accompanying supportive rationales unusable, as the August 2007 examination adequately addresses the deficits of the prior examination of February 2007.  The Board thus deems the VA audiological examinations and opinions to be collectively adequate for purposes of adjudicating the claim for VA compensation for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) (2011).  

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

As relevant, the appellant's service treatment records for the period from March 1969 - March 1971 show normal ears and tympanic membranes on enlistment examination in March 1969.  He indicated that he had no history of hearing loss or ear problems in the accompanying medical history questionnaire.  Audiological evaluation in March 1969 show pure tone thresholds, in decibels, were as follows (converting ASA values used in this examination to the current ISO standard):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
30
10
5
15
20

Medical reports during service show no treatment for complaints of diminished or impaired hearing, or diagnosis of hearing loss.  At this juncture, the Board notes that the Veteran alleges to have sustained punctured eardrums during service as a result of a training incident, in which a practice grenade simulator exploded in close proximity to his ears.  The Board has reviewed the service treatment records and finds no clinical documentation of treatment for ruptured tympanic membranes or hearing loss that corroborates his account.  Although the Veteran's military records show that his occupational specialty in the United States Army was as a light weapons infantryman, and although he was decorated with the Expert Infantryman Badge, this decoration is not one that, in itself, demonstrates combat service and his service records do not show that he served in Vietnam or participated in combat during active duty.  As such, to the extent that he presents lay statements alleging exposure to acoustic trauma consistent with the hardships of combat service, his statements in this regard are not entitled to consideration under 38 C.F.R. § 3.304(d) (2011) to be accepted as sufficient proof of such exposure.  

On audiological evaluation conducted on separation from active duty in February  1971, his pure tone thresholds, in decibels (converted to the current ISO standard now in use), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT

5
5
10
15

The Veteran displayed normal ears and tympanic membranes on separation examination in February 1971.  In a signed March 1971 affidavit, he affirmed that there were no changes in his medical condition since the February 1971 examination.  He was honorably discharged from the Army in March 1971.

In various written statements in support of his claim, the Veteran alleged that his current bilateral hearing loss was the result of unprotected exposure to acoustic trauma during Army service as a door gunner, from small arms fire on the rifle range, and from the practice grenade simulator previously described (with associated tympanic membrane damage).  His essential contention is that he experienced onset of perceptible bilateral hearing loss during his period of service, which continued over time and progressively worsened on to the present day.  

Over 35 years following his March 1971 separation from the Army, the appellant filed a claim for VA compensation for bilateral hearing loss in December 2006, contending, in pertinent part, that he developed a chronic hearing loss disability as a result of unprotected exposure to the noise of small arms fire and practice grenades during service.  

The Board notes at this juncture that the appellant is not presently service connected for any disability.  Thus, there is no basis for awarding service connection for bilateral hearing loss on a secondary basis or on the basis of aggravation of non-service-connected hearing loss by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although objective audiometric testing in February 2007 and August 2007 demonstrate pure tone thresholds in decibels in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz for each ear that do not meet the regulatory criteria for hearing loss as a disabling condition under 38 C.F.R. § 3.385 (e.g., a single pure tone threshold of 40 decibels or greater, or auditory thresholds of 26 decibels or greater for at least three of these frequencies), the same audiological examinations show that the appellant has speech recognition scores of 80 percent, bilaterally, obtained in February 2007 using the Maryland CNC wordlist.  This is sufficient to meet the criteria for hearing loss as a disabling condition for VA compensation purposes under 38 C.F.R. § 3.385.  The Board thus concedes that the Veteran presently has the requisite degree of impaired hearing in each ear to make him eligible to claim VA compensation for disability due to bilateral hearing loss.  What must now be demonstrated is that his current bilateral hearing loss is, in fact, linked to service in order for him to prevail in his service connection claim.

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran's contentions are competent and credible for showing that he perceived a diminishment of his hearing acuity in service and since service, which continued to chronically decrease over time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, his subjective perception of his diminished hearing is not objective medical evidence per se of an actual bilateral hearing loss condition as a disabling clinical entity as the Veteran is not shown to be a trained medical professional, much less a clinical audiologist or physician, such that his statements in this regard could constitute a valid diagnosis of his bilateral hearing loss.  He is further not qualified to present a nexus opinion linking his current hearing loss to service.  As he is not qualified to present commentary and opinion on matters regarding audiological diagnosis and etiology, his statements are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Pond v. West, 12 Vet. App. 341 (1999).

The VA audiology examination reports of February 2007 and August 2007, and the private physician's opinion of October 2011, individually and collectively present nexus opinions that find it less likely as not that the Veteran's present bilateral hearing loss was incurred in active service or was the result of exposure to acoustic trauma from small arms fire in service.  The August 2007 and October 2011 opinions are based on a thorough review of the Veteran's clinical history and an objective examination of his ears and hearing acuity.  

The VA audiologist who examined the appellant in August 2007 expressed the following opinion:

[H]earing loss (in the form of decline in speech discrimination score) is less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma, injury, disease, or event during [the Veteran's] military service.  The rationale for this opinion is that hearing thresholds did not change substantially from his induction exam[ination] to his separation exam[ination].  Perforation of the eardrum [as alleged by the Veteran to have happened during service], even when caused by acoustic trauma, typically resolves itself and any hearing damage as a result of said acoustic trauma would have been apparent at the time of injury.  There is no evidence of persistent damage to the eardrums on this examination (evidenced by normal middle ear pressure and mobility) and once again, hearing thresholds are within normal limits, although hearing thresholds have declined slightly since the time of his separation from the military service and this may account for the diminished speech discrimination score.  Clinical trials have shown that once removed from a source of excessively loud noise, hearing loss would not progress (hearing thresholds  stabilize).  The [claims] file is negative for complaints of hearing problems during his military service, at his separation [from service], or in the 35+ years since his separation.   

A private medical opinion dated October 2011 was submitted on the Veteran's behalf by his representative.  In this, physician A.M.G. reported that she had reviewed the Veteran's claims file and pertinent medical records and presented the following opinion, which states in pertinent part:

[T]he evidence of record indicates that the veteran has right side hearing loss not disabling and a clinically normal left side.  Hearing loss usually develops over a period of several years; therefore it would not be unusual to find normal audiometry on discharge from the military.  The audiometric evaluation reported in the [VA examination of August 2007] did indicate that the [hearing] loss in the right ear is greatest at 6000 [Hertz] and not at 4000 [Hertz].  This is therefore not consistent with noise induced hearing loss.    

The two nexus opinions presented above, one obtained from VA and the other from the Veteran's own representative, are unanimous in finding no etiological link between his current hearing loss in either ear and his period of military service.  The August 2007 VA opinion conceded the presence of a bilateral hearing loss but found no link between this disability and service.  The October 2011 private opinion did not even concede bilateral hearing loss, finding that hearing in the Veteran's left ear was normal and the hearing loss in his right ear was not disabling and not consistent with exposure to acoustic trauma as contended by the Veteran.  In view of the foregoing evidence as discussed above, the Board concludes that the weight of the evidence is overwhelmingly against a finding that the Veteran's bilateral hearing loss was incurred in his period of active service from March 1969 to March 1971, or that sensorineural hearing loss manifested to a compensable degree within one year afterwards.  Bilateral hearing loss is not objectively demonstrated by the evidence of record any earlier than a VA audiogram dated February 2007, nearly 36 years after the Veteran's discharge from the Army.  The United States Court of Appeals for Veterans Claims has held that a lengthy period without treatment of a claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  As there is no persuasive clinical evidence linking the Veteran's present bilateral hearing loss to his period of service, his claim of entitlement to service connection for bilateral hearing loss must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of his claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


